Title: From John Quincy Adams to John Quincy Adams, 4 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, John Quincy


				
					
					October 4, 1826
				
				Whereas John Adams late of Quincy in the County of Norfolk Doctor of Laws, did by his last Will and testament, Give and devise to his Son John Quincy Adams and to his heirs all that part of his real estate, lying on both Sides of the Antient County road from Boston to Plymouth, containing by estimation One hundred and three Acres, be the same more or less, Together with his Mansion house, Gardens & buildings thereon situated, upon condition that he the said John Quincy Adams should pay or Secure to be paid with interest within three years after the decease of him the said John Adams, the sum of Ten thousand Dollars to his Executors in and by his last will and testament appointed Viz. his son John Quincy Adams and his friend Josiah Quincy.And, whereas upon a survey made since the decease of the said John Adams, by Mather Withington of the said real estate lying on both sides of the said antient County road, it has been found to contain Ninety five Acres, two quarters and one rod.And whereas the said John Quincy Adams has accepted the said devise upon the condition therein prescribed and has paid to the said Executors the said sum of Ten thousand Dollars, with interest from the time of the decease of the said John Adams, that is to say, from the Fourth day of July last past, Viz the sum of One hundred & fifty dollars.Now therefore, Know all men, by these Presents that We John Quincy Adams & Josiah Quincy Executors of the last will and Testament of John Adams late of Quincy in the County of Norfolk, Doctor of Laws, in consideration of the said sum of Ten thousand One hundred and Fifty dollars, by the said John Quincy Adams, in his individual capacity, paid to us conformably to the direction of the said Will, have sold conveyed and confirmed, and by these presents do sell convey and confirm, to the said John Quincy Adams in his individual capacity, his heirs and Assigns, all the right, title, interest and estate of the said John Adams, at the time of his decease in and to the Homestead of the said John Adams lying on both sides of the antient County road from Boston to Plymouth, containing by the survey of Mather Withington, since the decease of the said John Adams, Ninety Five acres, two quarters and one rod, but be the same more or less, together with the Mansion house, Gardens & buildings thereon Situated.To have & to hold, to him the said John Quincy Adams and to his heirs and assigns forever.And we do for ourselves, executors as aforesaid, and for our successors, administrators of the said last will and testament Covenant and agree to and with the said John Quincy Adams his heirs and assigns, that We or either of us, will at any time hereafter execute any other deed, should any such, by judgment of Law or by advice of Counsel learned in the law be found necessary for effecting and completing the conveyance of the premisses to him the said John Quincy Adams, his heirs & assigns, in fee simple, and thereby carrying into effect the said last will and testament of the said John Adams.In testimony whereof We have hereunto put our hands & seals, the fourth day of October in the year of Our Lord One thousand eight hundred and twenty six.
				
					J. Q. Adams
				
				
					Signed, sealed & delivered in presence of Thomas B. AdamsJohn Adams
				
			Josiah Quincy